[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                                                                                FILED
                                                                       U.S. COURT OF APPEALS
                                                                         ELEVENTH CIRCUIT
                                                                             JUNE 8, 2006
                                          No. 05-11037
                                                                          THOMAS K. KAHN
                                                                               CLERK

                           D. C. Docket No. 04-20606 CR-MGC

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                              versus

MERCEDES SUAREZ,

                                                              Defendant-Appellant.



                       Appeal from the United States District Court
                           for the Southern District of Florida


                                         (June 8, 2006)


Before DUBINA and KRAVITCH, Circuit Judges, and MILLS*, District Judge.

PER CURIAM:

________________________
*Honorable Richard Mills, United States District Judge for the Central District of Illinois, sitting
by designation.
      Appellant Mercedes Suarez (“Suarez”) appeals her 24-month sentence

imposed after a jury convicted her of one count of using unauthorized access

devices, 18 U.S.C. § 1029(a)(2), and two counts of using a false social security

number in a credit card application, 42 U.S.C. § 408(a)(7)(B). On appeal, Suarez

argues that the district court violated her ex post facto, due process and indictment

clause rights by sentencing her under an advisory, as opposed to a mandatory

guidelines regime.

      The issues presented on appeal are (1) whether the district court’s

imposition of sentence and retroactive application of Booker violated ex post facto

and due process principles; and (2) whether the district court’s retroactive

application of Booker1 violated the defendant’s Fifth Amendment indictment

clause right.

      “We review constitutional challenges to a sentence de novo.” United States

v. Chau, 426 F.3d 1318, 1321 (11th Cir. 2005).

      After reviewing the record and reading the parties’ briefs, we affirm

Suarez’s sentence based on our recent cases of United States v. Thomas, No. 05-

14151 (11th Cir. Apr. 26, 2006) and United States v. DeArmas, No. 05-11896




      1
          United States v. Booker, 543 U.S. 220 (2005).

                                                2
(11th Cir. May 8, 2006), where we rejected the same arguments Suarez makes

here.

        AFFIRMED.




                                      3